Crump, P.,
after making the foregoing statement, delivered the following opinion of the court.
In the petition for the writ of appeal the appellant made the following assignments of error:
“Your petitioner is advised and -charges that the learned court below erred in the following particulars in the decrees above mentioned:
“1. In entering the decree of November 14, 1923, •dissolving the injunction theretofore awarded, and dismissing the bill of your petitioner.
“2. In entering the decree of December 7, 1923, ■confirming the decree of November 14, 1923, and in refusing at that time to reinstate the injunction theretofore awarded, and refusing to perpetuate the same.
“3. The learned court below erred in holding the act of the General Assembly of Virginia complained of valid and constitutional.
“4. The learned court below especially erred in not holding the said act unconstitutional, null and void, -among other things for the following reasons:
“(a) Because said act, as enforced and threatened to be enforced, deprived and will deprive your petitioner of his property without due process of law.
“Because he is thereby deprived of the equal pro*759tection of the law and subject to an unreasonable search and seizure, contrary to the provisions of the Constitution of the United States, especially^ ,the fourteenth and fifteenth amendments thereto, which are hereby invoked by the petitioner for his protection in the premises.
“(b) Because the said act is special legislation regulating and undertaking to regulate labor, trade, mining and manufacturing, and the effect thereof is. to grant to a private corporation, association, or individual special and exclusive rights, privileges and immunities, contrary to the provisions of Article IV,. section 63, of the Constitution of Virginia.
“(e) Because it undertakes to authorize and does-authorize the officers, agents and servants of a private corporation, association, and other individuals the right to search the premises of the petitioner without justification or warrant, and amounts to a general search warrant so far as your petitioner’s premises are concerned, contrary to section 10 of the Constitution of Virginia and the statute in such eases made and’ provided.
“5. The learned court below erred in not granting-the petitioner the relief prayed for in its bill of complaint, and especially in not perpetuating the preliminary injunction awarded it on the first presentation, of its bill of complaint.”
An appeal and supersedeas was awarded in this ease on January 30, 1924. About the same time a writ of error was awarded by the Supreme Court of Appeals of Virginia in two criminal cases under the style of Reaves Warehouse Corporation v. Commonwealth, 141 Va. 194, 126 S. E. 87, and Motley, et al. v. Commonwealth, 141 Va. 194, 126 S. E. 87. The opinion of the-court was rendered in these cases, which were heard *760together, on January 25, 1925, before the instant ease was argued and submitted.
After a careful examination of all the proceedings in the record now before the court, we are of the opinion ■that the decision in the two eases just mentioned covers all the objections raised by the appellant to the •enforcement of the act in the instant case, and therefore renders it unnecessary for this court now to dwell .at length upon the points made by the appellant. The opinion in the two criminal cases is reported in 141 Va. 194, 126 S. E. 87.
The warehouse system of selling tobacco at auction has been in vogue in Virginia for many years •past and has assumed great proportions, as Virginia is a large producer of tobacco. It may doubtless be stated that practically during quite recent years the entire crop of leaf tobacco in Virginia has been marketed •either by the warhousemen or by the Tobacco Growers’ 'Co-operative Association. The warehousemen, upon the appearance of. this competitor in' the business of Belling tobacco for the producers, naturally were put upon the defensive, and while it is true that the provisions of the act complained of are applicable to both warehousemen and co-operative associations, yet • it was argued in the two eases of criminal appeal and also in this case that the motive and effect of the act is to promote the business of the co-operative association and to injure that of the warehousemen. A large portion of the bill in the instant ease is taken up with allegations and arguments as to these matters, and the answer of the association contains quite an array of statements in defense of its motives and dealings.
As to these matters it need only be stated that they raise solely questions of public propriety and advantage, the determination of which belongs exclusively to the *761legislative department of the government and present no questions for judicial decision by a court.
 In the opinion rendered by Judge Prentis in the Reaves and Motley Cases, he shows that from early colonial days and on through the history of the Commonwealth it has been the policy of the State to regulate the business of conducting tobacco warehouses by legislation; that tobacco warehouses are affected with a public interest and are subject to public regulation; that the act in question here belongs to that class of legislation and therefore clearly comes within the police power of the State. Judge Prentis says:
“There is much in the briefs as to the wisdom, expediency, justice, or injustice of this particular statute, but these are questions to be determined by the General Assembly, not by this court.”
The three reasons given by the appellant as grounds for the unconstitutionality of the act are all dealt with in the opinion of Judge Prentis. As to the reason under (a), Judge Prentis says:
“What the statute requires is that one who delivers leaf tobacco to a warehouse shall tell the truth, while the burden put upon the warehouseman is that of disclosing this truth. It is conceded that it has long been a customary practice of the warehousemen in this State and elsewhere, and for the purpose of identifying tobacco, to place the name of the owner thereof upon the tobacco so brought to the warehouse for sale at auction. We assume that this practice is for their own protection. When one delivers tobacco to a warehouse for sale and refuses to give his name, or gives a fictitious name, or refuses to disclose the facts-required by the act, his purpose must be construed to be sinister, and there is a fair inference that he designs to accomplish some fraud upon his landlord, his credi*762tor, or some other to whom he is under obligation to deliver his tobacco.
“In the Motley Case it is shown that, knowing the producer of the tobacco and having as a dealer bought it, the warehouseman placed a fictitious name, George Cox, on it. Quoting from the brief of counsel for Motley: ‘The plaintiffs in error, being the owners of this pile .of tobacco and intending to resell the same, placed a ticket on it bearing a fictitious name as is the universal ■custom in such cases, in order that the tobacco might be sold on its merit and without prejudice, because it had been bought in and was owned by the plaintiffs in error. This information was voluntarily given by the .plaintiffs in error to an “inspector” employed by the association, who was “in their house that day” in the discharge, as he admitted, of his “special duty” to “try to stop violations of the contract,” and to “see that this 1923 law was complied with.’ ”
“The statute was adopted to prevent fraud, and if there had been a universal custom of warehousemen to indulge in such subterfuges whereby frauds were promoted, then it is manifest that the occasion had arisen for the State to intervene to prevent them. It is said by the learned counsel for the warehousemen that it is ‘pertinent and proper for the court in this ease to inquire into the true purpose' of the act in question and ascertain whether it is a valid exercise of the police power of the State, or whether it is in reality “an 'arbitrary interference with private business,” or whether it imposes “unusual and unnecessary restrictions” upon a lawful occupation, or “invades property rights.’ ” Responding to those inquiries, we have no doubt whatever that it is a valid exercise of the police power; that it is not an arbitrary interference with private business; indeed the statute recognizes and *763accommodates itself to the customary methods of such business, namely, the identification of the specific piles of tobacco by the name of the true owner. That this invades no property rights is apparent.”
As to the reason assigned by the appellant under (b), the court holds, on page 209 of 141 Va., 92 of 126 S. E., supra, that, in addition, the provisions of section 63 of the State Constitution are not violated by the act in question; that this statute applies throughout the State to all persons and property within the classes specified, and that the classification is reasonable and not arbitrary, and therefore the statute is not special, but general.
As to the contention that the act is unconstitutional upon the ground assigned in (c), this is overruled by Judge Prentis in the folio win ’ language:
“It is said that the act violates the fourth amendment of the Federal Constitution and section 10 of the Virginia Bill of Bights, prohibiting general search warrants. We are unable to appreciate this point. We find nothing in the act about general search warrants. It requires the placing of tags upon the several piles of tobacco by the warehouseman, identifying the owner and the grower, so far as is possible. The ware-housemen conduct public auction sales, and this, of course, implies that all who will may come. To say that any special privilege is conferred upon those who are expressly permitted to read these tags, when it is obvious that any one who goes may also read them, appears to be a contradiction in terms. By the habit and custom of the business similar information is accessible to all because they can read as they run. The additional permission to examine these tags for ten days thereafter makes more effective a regulation; which is reasonable and is not a general search war*764rant, is within the police power of the State for the ■preservation of the substantial rights of all interested, and constitutes no appreciable hardship upon the warehouseman.”
In dealing specifically with the criminal charges against the two parties, Judge Prentis says with reference to the Motley Case:
“The proof here is that the false name of George Cox was put upon this pile of tobacco deliberately. If the proviso should be construed in accordance with this contention, the whole purpose of the act will be defeated and its requirements easily evaded. The true construction of this act, considered in its entirety, requires frankness and publicity of the warehouseman at all stages of the transaction, and he cannot escape those requirements simply because he is likewise a dealer. The obligations so clearly imposed upon the warehouseman as such cannot be thus evaded.”
And as to the Reaves Case he says:
“In the Reaves Case it is shown that an agent of the •Co-operative Association was denied permission to :read the tags upon the piles of tobacco in the warehouse being offered for sale. That this is a clear violation of the statute which we hold to be valid has already been sufficiently indicated.”
In view of the luminous and exhaustive opinion of Judge Prentis, in which practically all the provisions of the act in question are upheld as constitutional and ■valid, this court is absolved from undertaking to discuss and pass upon those questions so ably and definitely ■dealt with by Judge Prentis, and it would be useless lor us to endeavor to do so.
It is manifest from the pleadings in the case that all the grounds of complaint made by the complainant rest finally upon the constitutionality and validity of *765the legislation in question. The act being valid, the -complaint that the defendant and its agents in complying with the provisions of the act were unlawfully and without warrant interfering with and injuring the business of the complainant is necessarily without support. This court cannot in any way undertake to pass upon the necessity for the legislation, or whether or not its stringent provisions were brought about by frauds committed in the past, or were essential to prevent such frauds in the future. The judicial tribunal can only assume that these matters, which rest in the discretion of the General Assembly, were thoroughly investigated and legislation of this character' • found necessary as a matter of legislative expediency, and justice and right in the interest of the people at large.
In the first and second assignments of error, complaint is made of the action of the court in entering the decree of November 14, 1923, and the final decree of December 7, 1923, dissolving the injunction and dismissing the bill. We take it from the record that the decree of December 7th was entered after the answers had been filed and the case docketed and ready for hearing. It is insisted on behalf of the appellants that the court should not have dismissed the bill after holding the act to be valid, but should have continued the case on the docket for a final hearing after evidence had been taken on the part of the complainant.
Without passing upon the question whether or not the bill in this ease is a pure bill for injunction, we are • of opinion that under the circumstances appearing in the record the action of the court was natural and proper. A careful reading of the pleadings discloses that if the act itself was valid and constitutional, then ■ unquestionably all the complaints made in the bill . against the defendants necessarily fell to the ground.
*766The prayer of the bill asks, as usual, that the defendants be required to answer and that they “may been joined and restrained from prosecuting your orator under the provisions of the said act of the Virginia Assembly at its extra session of- 1923, set forth in chapter 109 thereof, until the constitutionality and validity of said act can be finally adjudicated and determined by your honor; that your honor may decide, and finally adjudicate, whether or not your orator is subject to prosecution for failure to comply with any and all the provisions of said act; and if said act is invalid, that said defendant, its agents, attorneys, and employees, the said Honorable John W. Carter, Jr., Commonwealth’s attorney for the city of Danville, the Honorable Harry Wooding, mayor of the city of' Danville, and all other persons, may be perpetually restrained from suing and prosecuting it under the provisions of said act; that proper process may issue, and that all other relief may be granted to your orator which to equity may seem meet and proper and which the particular circumstances of its case may deserve.”
Whether or not the business of the complainant was injured by the passage of the act, and by the ensuing mandate of the law that the complainant should comply with the provisions of the act, are questions, that become immaterial upon the holding by the court that the act was constitutional and valid; and, therefore, the taking of evidence upon such subjects was entirely immaterial and could not have altered the final determination of the case. Therefore, when the court a second time declared the act to be valid, the injunction awarded necessarily fell and the power to grant relief contrary to the provisions of the act no longer existed. Hence there was no reason why the court, should not terminate the litigation upon its adjudica— *767tion of the fundamental question presented to it, and upon which the whole case turned, and we think there was no error to the prejudice of the appellant in the final decree entered by the court on the 7th of December,-1923.
For these reasons we see no error in the ruling and decree of the trial cofirt, and it follows that the final •decree of December 7, 1923, is affirmed.

Affirmed.